DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
	Claims 2, 10-14, 22, 25, 26, 30, 31, and 35 have been cancelled.  Claims 37-42 have been amended.
	Claims 1, 3-9, 15-21, 23, 24, 27-29, 32-34, and 36-42 are pending and under examination.

2.	The objection to claim 37 as being a duplicate of claim 1 is withdrawn in response to the amendment filed on 12/7/2020.

 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3-9, 15-21, 27-29, 32-34, and 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etcheverry et al. (U.S. Patent No. 5,721,121), in view of each Chaplen et al. (Proc. Natl. Acad. Sci. USA, 1998, 95: 5533-5538), Hipkiss et al. (Cell. Mol. Life Sci., 2000, 57: 747-753; Hipkiss1), Hipkiss et al. (Annals New York Academy of Sciences, 1998, 854: 37-53, cited on the IDS filed on 2/24/2009; Hippkis2), and Grigg et al. (WO 92/09298).  
	Etcheverry et al. teach of producing a soluble TNFR-IgG fusion protein in a CHO cell line, the method comprising: (i) a growth or exponential phase wherein the TNFR-IgG fusion-expressing CHO cells are expanded in cell culture medium (i.e., feed medium comprising supplementary components such as buffers and amino acids) at 37[Symbol font/0xB0]C; (ii) a transition phase wherein culture parameters are changed from growth to production conditions, including decreasing the temperature from 37[Symbol font/0xB0]C to 30-35[Symbol font/0xB0]C; and (iii) a production phase wherein the TNFR-IgG fusion-expressing CHO cells are cultured at 30-35[Symbol font/0xB0]C to maximize TNFR-IgG fusion protein production (claims 1, 5-7, 9, 17-19, and 21).  Etcheverry et al. teach isolating and purifying the TNFR-IgG fusion claims 1, 27, 28, and 37) and formulating it into a pharmaceutical composition (claim 29) (column 4, lines 5-26; column 10, lines 29-37; column 16, line 66 through column 17, line 24; Examples I and II; claims 1-8).
Etcheverry et al. do not teach supplementing their culture medium with carnosine (claims 1, 3, 4, 8, 9, 15, 16, 20, 34, 36-42).  However, doing such is suggested by the prior art.  For example, Chaplen et al. teach that methylglyoxal is involved in the generation of AGEs; Chaplen et al. teach that high levels of methylglyoxal, a glycating agent, are produced during CHO cell cultures where it acts as a chemical modifier of proteins to generate AGEs (Abstract; paragraph bridging p. 5533 and 5534; p. 5537, column 2; p. 5538, column 1).  Hipkiss1 teaches carnosine as an anti-senescence compound capable of protecting cells (including CHO cells), wherein carnosine acts by inhibiting the activity of protein-modifying glycating agents such as methylglyoxal; Hipkiss et al. teach that methylglyoxal is a physiological relevant glycating agent (Abstract; p. 747; paragraph bridging p. 747 and 748; p. 748 through p. 749, column 1; p. 752, column 1, last paragraph).  Hipkiss2 teaches that carnosine at 20 mM protects CHO cells from the deleterious effects of glycating agents and AGEs and promotes cell viability (see Abstract; paragraph bridging p. 9 and 40; p. 46, Table 3).  Based on the combined teachings of Chaplen et al., Hipkiss1, and Hipkiss2, one of skill in the art would have reasonably concluded that 20 mM carnosine would protect CHO cells from the deleterious effects induced by methylglyoxal.
Furthermore, Grigg et al. teach that providing 20 mM carnosine (claims 4 and 34) in the culture medium promotes cell viability (as compared to cells grown without carnosine or N-acetyl carnosine) by slowing down senescence of late passage cells in however, the effect of carnosine becomes apparent after the growth phase and it is more pronounced if carnosine is added to the culture medium after the growth phase (p. 8, lines 12-17, 22-25, and 31-35; p. 10; p. 11, Table 1; Fig. 5 and 8).  
Based on the combined teachings of Chaplen, Hipkiss et al., Hipkiss2, and Grigg et al., one of skill in the art would have known that carnosine would be beneficial for maintaining the viability of cultured CHO cells if added after the growth phase.  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the method of Etcheverry et al. by adding carnosine after the growth phase (i.e., either transition or production phase; claims 32 and 33), with the reasonable expectation that doing so would increase productivity by preventing cell senescence and rejuvenating the senescent cells.  Decreasing the accumulation of high molecular weight aggregates and acidic species (claims 37 and 40) are both inherent to the method of Etcheverry et al., Chaplen, Hipkiss et al. and Grigg et al. because all that is required to achieve such is to add carnosine to the culture medium.  The instant specification does not teach more than this.
Thus, the claimed invention was prima facie obvious at the time it was made.

5.	Claims 1, 3-9, 15-21, 23, 24, 27-29, 32-34, and 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etcheverry et al. taken with each Chaplen .
The teachings of Etcheverry et al., Chaplen et al., Grigg et al., and Hipkiss et al. are applied as above for claims 1, 3-9, 15-21, 27-29, 32-34, and 36-42.  Etcheverry et al., Chaplen et al., Grigg et al., and Hipkiss et al. do not teach etanercept (claims 23 and 24).  However, the art teaches the necessity to produce TNFR fusion proteins such as etanercept for therapy (see Mikuls et al., Abstract, p. 79, column 2).  It would have been obvious to one of skill in the art, at the time the invention was made, to use the method of Etcheverry et al., Chaplen et al., Grigg et al., and Hipkiss et al. to produce etanercept to achieve the predictable result of obtaining etanercept necessary for therapy.  
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
6.	Most of the arguments are not new and were previously addressed.

	The applicant argues that one of skill in the art would not have been motivated to enhance cell growth after the growth phase.
	This argument is not material to the instant rejection because the instant rejection does not state such.  There is nothing in the cited prior art disclosing or even suggesting that adding carnosine after the growth phase would induce cell growth.  The instant rejection is not based on using carnosine to affect cell growth.  The instant rejection is based on adding carnosine at the production phase (when cell growth is slowed down to 
For the same reasons, the argument of lack of reasonable expectation of success is not found persuasive.  
The argument that the examiner mischaracterized Hipkiss’ teachings is not found persuasive.  Hipkiss teaches that carnosine protects cells in general from the deleterious effects of glycating agents such as low molecular weight aldehydes, which include methylglyoxal disclosed as being a physiological relevant glycating agent (see Abstract; paragraph bridging p. 747 and 748; p. 748).  Based on Hipkiss, one of skill in the art would have reasonably concluded that carnosine would protect any cell type (including CHO cell) from the deleterious effects of methylglyoxal.  

The applicant argues that, as taught by Hipkiss, AGEs appear after senescence has occurred. 
While this may be true, based on Grigg’s teachings, one of skill in the art would have reasonably expected carnosine to slowing down senescence and reverse the senescent phenotype of the senescent cells.

The applicant argues that, based on Grigg, one of skill in the art would understand that senescence occurs after at least 50 days in culture.  By contrast, Etcheverry teaches maintaining the growth phase for 2-4 days and thus, transition to production phase occurs way before the 50 days required for the accumulation of 
This is not found persuasive.  The instant rejection is based on CHO cells, not the fibroblasts taught by Grigg.  One of skill in the art would have known that any cell type would exhibit different growth characteristics in culture.  Grigg’s fibroblasts stop growing after 50 days in culture.  However, as evidenced by the prior art, the growth phase for CHO cells is 4 days after which they stop growing and the concentration of viable cells declines (Yang, Biotechnol. Bioeng., 2000, 68: 370-380; see paragraph b ridging p. 373 and 374; p. 374, Fig. 2).  Thus, transition to production phase occurs at the time or after AGE accumulation.
Modifying Etcheverry by adding carnosine after the growth phase to improve productive life span would have been obvious to one of skill in the art.
For the same reasons, the argument that CHO cells do not senesce and all arguments based on this assertion are not found persuasive.  As evidenced by the prior art, CHO cells have a limited culture lifetime.

The applicant argues that Grigg’s fibroblasts are not an accurate model for CHO cells such as one could rely on Grigg’s disclosure regarding carnosine concentration.
This is not found persuasive because it is just an argument not supported by any evidence.  Hipkiss (Annals New York Academy of Sciences, 1998, 854: 37-53, cited on the IDS filed on 2/24/2009) teaches that the same carnosine concentration of 20 mM protects cells (fibroblasts, CHO cells, lymphocytes, and endothelial cells) from the deleterious effects of glycating agents and AGEs (see Abstract; p. 44, Fig. 5; Fig. 45, Fig. 6; p. 46, Table 3).

For the reasons above, the argument that one of skill in the art would not rely on Grigg’s disclosure of carnosine ability to overcome senescence signals in fibroblasts to predict any effect on CHO cells is not found persuasive.

The applicant argues that CHO cells do not undergo the morphological changes characteristic of senescence when entering the transition/production phase.
This is not found persuasive because.  The applicant did not provide any evidence that CHO cells do not undergo changes associated with or leading to senescence.  One of skill in the art would have added carnosine to delay and/or reverse changes associated with senescence, especially in view of the prior art teaching the accumulation of senescence-inducing methylglyoxal during CHO cell culture.

The applicant argues that, by reading Grigg, one of skill in the art would understand that the effect of carnosine is much less pronounced when it added to cells after the growth phase as opposed to the growth phase.
This is not found persuasive.  The results in Fig. 5 and 8 are presented in Table 1 on p. 11 disclosing that cells wherein carnosine (either 20 or 30 mM) is added after the growth phase are still viable at 400 days, while those cultured in medium comprising carnosine are only viable for 139 days.  Based on this data, one of skill in the art would have reasonably concluded that adding carnosine to the CHO cells after the growth phase would prolong their productive lifespan.


The applicant has not modified the CHO cells as compared to Etcheverry.  There has been no modification to the CHO cells, and it has been the position that the claimed characteristics would inherently be exhibited by Etcheverry’s cells once cultured in a medium comprising carnosine.  The instant specification does not teach more than this. 
The recited improved characteristics are the result of simply adding carnosine and would necessarily occur whenever carnosine is added to any cell culture.  Increased cell titers, increased productivity per cell, decreased accumulation of high molecular weight aggregates and acidic species would be a property of cells in carnosine-comprising medium if they were characterized.  

The 132 Declaration filed on 12/7/2020 has been considered but not found persuasive.  Most of the arguments in the 132 Declaration are the same as above and are not found persuasive for the reasons set forth above.

The 132 Declaration states that Grigg does not disclose any positive effect on growth independent of senescence delay or prevention.  The 132 Declaration states that, as taught by Grigg, carnosine at 30 and 50 mM inhibits cell growth.
However, the rejection is only based on the beneficial effects resulting from delaying or preventing senescence when using 20 mM carnosine.


Yang (Thesis 2000) was cited in response to the argument that CHO cells do not senesce.  Specifically, the reference provides evidence that CHO cells senesce after 4 days in culture.

8.	No claim is allowed.  No claim is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILEANA POPA/Primary Examiner, Art Unit 1633